  Case 0:18-cv-62242-WPD Document 26 Entered on FLSD Docket 12/27/2018 Page 1 of 1
                                                                                                                         1
                                                                                            'D Bv                   o.
K sreenbergTraurig                                                                  REC
                                                                                            DE2 26 2213
                                                                                                                     c. )1.
                                                                                                                         '

                                                                                                                         i
                                                                                                                         .
                                                                                            sTeve.u M.t-AqsvoRe
                                                                                             CLERK u.s.Dlsl'. cT.
                                                                                            s.D.oFFLA. rT.LAUo.
   LorenceJ0n Bielby                                                          Tallahassee
   Bielbvlul etlaw-com                                                     (850)222-6891


                                          D ecem ber 19,2018



                                                                                   BY CM /ECF
                                                                            A N D BY U .S.M A IL
    Steven M .Larim ore,CourtAdm inistrator
    Clerk ofCourt
    United StatesDistrictCourt-Southern DistrictofFlorida
    Ft.LauderdaleDivision
    U.S.FederalBuilding and Courthouse
    299 EastBroward Boulevard #108
    FortLauderdale,FL 33301

            Re: CrossCountryHomeServices,Inc-,Plaints v.THS Group LLC #4A Total
                HomeProtection,Defendant
                     United States D istrictCourt,Southern D istrict,FortLauderdaleD ivision,Case
                     No.0:18-cv-62242-WPD

    DearM r.Larim ore:
             Thisfirm representsplaintiff,CrossCountryHomeServices,lnc.(tçCCHS'').Pursuantto
    theCourt'sN ovember29,2018 OrderSetting TrialDate& Diseovery Deadlines,Referring Case
    to Mediation & Referring Discovery M otions to United States M agistrate Judge (ç1Order''),
    Doc.21,counsel for the parties have selected a m ediator,HerbertStettin,Esq. Counselwill
    hereafterschedule one orm orem ediation conferencespriorto the completion date assetforth in
    theOrder.
             Pleaseadviseastowhetherany additionalinformation isrequired atthistime.Thank you.

                                                 Sin erely,



                                                 Lorence Jon Bielby
                                                 Forthe Firm
     LJB/m h
     cc:A11counselofrecord
     FTL 112030585v1
